  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


HUNTER'S EDGE, LLC,              )
                                 )
     Plaintiff,                  )
                                 )        CIVIL ACTION NO.
     v.                          )          1:14cv249-MHT
                                 )              (WO)
BUSHNELL HOLDINGS, INC.,         )
                                 )
     Defendant.                  )

                            JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The parties’ objections (doc. nos. 89 & 90) are

overruled.

    (2) The       United      States      Magistrate      Judge's

recommendation (doc. no. 85) is adopted.

    (3) Judgment on the matter of attorneys’ fees is

entered in favor of defendant and against plaintiff.

    (4)   Plaintiff       Hunter’s     Edge,    LLC,   shall   pay

attorneys’    fees   in    the   amount    of    $ 32,224.00    to
defendant Bushnell Holdings, Inc.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case remains closed.

    DONE, this the 1st day of August, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
